19-23649-rdd     Doc 1174     Filed 05/20/20 Entered 05/20/20 09:07:24             Main Document
                                          Pg 1 of 1



May 15th, 2020
Honorable Robert Drain
United States Bankruptcy Judge
United States Bankruptcy Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601-4140

                Re: In re Purdue Pharma L.P., e.g. al, Case No. 19-23549 (RDD)

Dear Judge Drain:

My husband and I lost our only son Randall on May 1st, 2003, due to an accidental overdose of
Oxycontin obtained through the streets.

I am writing in support of Harrison Cullen's request by ninety days. The deadline of individual
claims related to the above mentioned case.

I had a radio ad on the dangers of Oxycontin, went to the congressional hearings, rallied in
Tampa against the pill mills in Florida and in 2007 spoke at the sentencing of Purdue criminals
Udell, Goldenheim and Friedman. I have also spoke in front of the FDA in 2009.

The Covid Pandemic has taken away our ability to access in person our support groups. Being
informed of our rights and the deadline.

Seeing the IRS is extending important deadlines by ninety days I truly believe that this is the
right thing to do.

Sincerely,

Leona Nuss
